By the Court,

Savage, Ch. J.
Every creditor of the person proceeded against in this case is entitled to the same benefits and advantages under the proceedings which have been had as the creditor at whose instance the attachment originally issued, upon making an affidavit specifying the sum due to him, and presenting a petition stating his desire to be deemed an attaching creditor. 2 R. S. 8, &c. § 37 to 42. It being shewn that there are other creditors besides the attaching creditor, we are bound to save their rights, although it does not appear that they have as yet complied with the requirements of the statute s so also we must protect the trustees. We therefore order that a supersedeas issue, upon payment to the trustees of their commissions upon the amount due to the attaching creditor, and of all costs liabilities and expenses incurred by them, provided that no other creditor do, within three months from this day, petition to be deemed an attaching creditor under the proceedings commenced in this case.